Citation Nr: 1020421	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as posttraumatic stress disorder (PTSD), 
chronic depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to April 
1975.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in September 2009.  A transcript of the hearing is 
of record.

As a procedural matter, the Board notes that the Veteran 
submitted additional VA outpatient treatment records from 
September 2009.  This evidence was received after the last RO 
review.  A waiver was received from the Veteran that appears 
to encompass this evidence along with evidence that he 
submitted in conjunction with his personal hearing.  
Nevertheless, the evidence received from the Veteran is 
cumulative of the evidence already considered by the RO - 
listing his purported in service stressors.  For these 
reasons, referral of the additional evidence to the RO for 
initial consideration is not warranted. 38 C.F.R. § 
20.1304(c) (2009).


FINDINGS OF FACT

1.  While the Veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy and the evidence of 
record does not corroborate the Veteran's claimed in-service 
stressors.

2.  An acquired psychiatric disorder was not manifest during 
service and has not been attributed to service.






CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, chronic 
depression and bipolar disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records, records from the Social Security Administration, and 
VA outpatient treatment records.  Next, the Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge 
in September 2009.

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to this claim, nor 
was a VA medical opinion obtained to determine the nature and 
etiology of his complaints.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, --- F.3d --- (Fed. Cir. 2010) 
(2010 WL 1302954) (distinguishing cases where only a 
conclusory generalized statement is provided by the veteran, 
in which case an examination may not be required).  

As to the portion of his claim for service connection for 
PTSD, the matter turns on the determination that the Veteran 
has not submitted evidence of a verifiable stressor.  An 
examination would therefore serve no useful purpose at this 
juncture.  

With regard to his claim for service connection for an 
acquired psychiatric disorder (other than PTSD), the Board 
concludes an examination is not needed in this case because 
the only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  As discussed below, the evidence weighs 
against a finding of chronic in-service psychiatric 
disability stemming from active duty, to include a service 
separation examination that was silent for findings of 
complaints, treatment, or diagnosis related to a psychiatric 
disorder.  Moreover, the Veteran's statements of in-service 
chronicity and continuity of symptomatology are found to lack 
credibility.   The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  Therefore, the Board finds that a 
remand for a VA examination would not be beneficial in the 
adjudication of this issue and, thus, is not required in this 
case.

Additionally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for an Acquired Psychiatric 
Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	As an initial matter, during the course of this appeal, the 
Court of Appeals for Veterans Claims held that a claim for 
benefits based on PTSD also encompassed other diagnosed 
psychiatric conditions because, when a lay person files a 
claim, he or she is claiming compensation for his or her 
symptoms and not a specific diagnosis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As relevant here, the Board 
notes that the Veteran was also diagnosed with bipolar 
disorder with chronic depression.  Accordingly, a claim for 
entitlement to service connection for these disorders must be 
considered as well.  
	
	
	
	
	Bipolar Disorder and Chronic Depression
	
	Regarding the Veteran's diagnoses of bipolar disorder and 
chronic depression, the service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to a 
psychiatric disorder or any symptoms reasonably attributed 
thereto.  At the time of discharge, a physical examination in 
January 1975 did not indicate the presence of a psychiatric 
disorder even though it noted a large number of physical 
complaints.  Moreover, in contrast to symptoms of a 
psychiatric disorder, his active duty performance evaluations 
characterize him as "efficient" with a "pleasant 
personality."  Therefore, no chronic psychiatric disorder 
was noted in service.
	
	Next, post-service evidence does not reflect psychiatric 
symptomatology for many years after service discharge.  
Specifically, the first clinical indication of psychiatric 
symptomatology is in a VA outpatient treatment note from 
October, 2001, although the Veteran stated at his hearing 
before the Board in September 2009 that he was first treated 
in 2000.  In any event, even if treatment began in 2000, this 
is still approximately 25 years after his discharge.  The 
objective medical evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to a psychiatric disorder for many 
years, the evidence includes the statements and sworn 
testimony from the Veteran and a statement from his brother 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
when determining whether statements submitted by a veteran 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1975) and the time he 
claimed he first sought treatment in 2000 (approximately a 
25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).
	 
	Moreover, the Board notes that the Veteran sought VA benefits 
for a skin disorder, low back disorder and hearing loss in 
1996 and a final decision on these issues was provided 
thereafter.  However, during the course of those claims, he 
never reported complaints related to a psychiatric disorder.  
Such weighs heavily against the Veteran's claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).
	
	
	The Board has weighed statements made by the Veteran and his 
brother as to continuity of symptomatology and finds the 
current recollections and statements made in connection with 
a claim for benefits to be of lesser probative value.  As a 
finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007); see also Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements).  In considering the 
testimony of the Veteran and his brother in light of the 
evidence discussed, the undersigned did not find them to 
present a credible history.  Their testimony seemed forced 
and rehearsed.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's psychiatric disorder to active duty, despite 
contentions to the contrary.    
	
	Specifically, as mentioned above, the competent evidence does 
not indicate the presence of a psychiatric disorder in 
service or for decades after he left active duty service.  
Moreover, no treating or examining health care professional 
has ever established or suggested such a relationship.  
	
	Therefore, as the evidence does not indicate a continuity of 
psychiatric symptomatology and no competent evidence of a 
nexus between his current psychiatric disorder and active 
duty service, entitlement to service connection for a 
psychiatric disorder in the form of depression or bipolar 
disorder has not been established.  




PTSD

	In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).
	
	As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.
	
	The law further provides that "[i]f the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. § 
3.304(f)(1) (2009).
	
	Where, however, VA determines that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2009); West v. Brown, 7 Vet. App. 70, 76 
(1994).
	
	(CONTINUED ON NEXT PAGE)

	
	
	In this instance, the Veteran is asserting PTSD due to the 
following stressors:
*	witnessing a man being executed by police while in 
Thailand;
*	guilt associated with refueling aircraft that 
participated in bombing operations in Vietnam;
*	feelings of isolation while stationed in Guam; and
*	fear of local refugees while stationed overseas.

	As an initial matter, the Veteran's personnel records do not 
indicate participation in combat, nor do they indicate 
decorations such as a Purple Heart Medal or Bronze Star Medal 
that would be normally indicative of combat experience.  
Consequently, the Board finds that the Veteran did not engage 
in combat with the enemy within the meaning of 38 U.S.C.A. § 
1154(b).  As such, his statements and testimony concerning 
the alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Therefore, independent 
evidence is necessary to corroborate his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).

	After a review of the claims file, the Board finds that the 
Veteran's claimed in-service stressors lack enough 
specificity to enable them to be verified.  First, while he 
mentioned that he witnessed a man being executed while in 
Thailand, he did not mention the name of the person or when 
this incident occurred.  Indeed, the Board notes that VA is 
not obligated to verify stressors that are too vague - the 
claimant must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within 2 months, and the unit of assignment.  
M21-1MR, Part IV.ii.1.D.14.d. 
	
	Regarding his participation in aircraft refueling, he did not 
refer to a specific incident other a generalized 
participation in the maintenance of aircraft that could not 
be confirmed related to any particular operations in Vietnam.  
There is also no way to verify that these aircraft actually 
participated in actual combat operations given the lack of 
specificity.  
	
	
	Regarding the Veteran's account of his service in Guam, the 
Veteran has not referenced any specific incident related to 
his service there that could be verified.  The evidence does 
not indicate that Guam, a U.S. territory, was a particularly 
dangerous region at that time or currently.  Finally, as for 
his general fear of some people while stationed in Guam, the 
Veteran did not mention any specific incidents that caused 
this fear, nor did he identify anybody who was involved in 
any specific incidents.  
	
	In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the Veteran's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the Board is unable 
to verify the stressors asserted.
	
	Even if the stressors could be verified, the Board also notes 
that, throughout the course of his outpatient treatment from 
2001 to 2006, he was most typically diagnosed with depressive 
disorder and was diagnosed with PTSD only twice, specifically 
in March 2008 and March 2009.  While an examiner in February 
2007 noted a "long history of PTSD," such a history is not 
reflected in the evidence.  Moreover, on multiple outpatient 
treatment notes he was observed to have "features" of PTSD, 
but it was not conclusively diagnosed in these particular 
occasions.  
	
	Additionally, on the two occasions where he was diagnosed 
with PTSD, neither of these examining professionals related 
this diagnosis with any specific stressor.  
	While the Veteran has more recently submitted additional VA 
outpatient treatment records where he specifically described 
his claimed stressors to treating psychiatric physician, the 
physician again noted "features" of PTSD, but did not offer 
a diagnosis of such. 
	
	
	
	In conclusion, the Board concludes that none of the Veteran's 
claimed stressors have sufficient specificity to be verified 
and, in any event, none of the diagnoses were associated with 
any of his claimed stressors.  Additionally, as noted above, 
the evidence does not indicate that he in fact engaged in 
combat with the enemy.  
	
	Further, "[a]n opinion by a mental heath provisional based 
on a post-service examination of the Veteran cannot be used 
to establish the occurrence of a stressor."  Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  Therefore, the Board finds 
that the identified in-service stressors are not specific 
enough in order to be verified as is necessary to establish a 
claim for PTSD pursuant to 38 C.F.R. § 3.304(f). 
	
In considering this claim in its entirety, the Board has also 
considered the statements by the Veteran and his brother, as 
well as the Veterans sworn testimony before the Board 
asserting a nexus between his currently-diagnosed psychiatric 
disorders and his experiences during active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
psychiatric disorders are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

	For this reason, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply, and the 
Board is unable to grant the benefits sought.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, the appeal is 
denied.




ORDER

An acquired psychiatric disorder, diagnosed as PTSD, chronic 
depression and bipolar disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


